Citation Nr: 9924386	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-42 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
December 1994.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  This case was remanded by the Board in August 1997 
for further development; it was returned to the Board in July 
1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences approximately one migraine 
headache with characteristic prostrating attack each month, 
without associated severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent rating for headaches have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected headache disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in December 1994.  Service connection for 
tension headaches was granted in May 1995, evaluated as 
noncompensably disabling.  This evaluation has remained in 
effect since that time.

Service medical records show that the veteran complained of 
headaches in 1994, which she described as constant at times 
but which apparently improved with medication.  The records 
show that a Physical Evaluation Board was thereafter 
convened, the report of which recommended the veteran's 
discharge in part due to the presence of tension headaches.

On file are VA treatment records for January 1995 to January 
1996 which disclose occasional complaints of headaches, some 
of which were described by the veteran as severe in nature.  
She indicated that her headaches varied in intensity, but 
that she almost always had a headache, and that her headaches 
were sometimes associated with dizziness.  The veteran 
reported that her more severe headaches were accompanied by 
auras in the mornings and by photophobia.  She indicated that 
her headaches improved with medication.  Computed tomography 
study of the veteran's head in January 1995 was normal, with 
no evidence of acute intracranial pathology.  The veteran was 
diagnosed with migraine versus tension headaches.

On file are private medical records from Kent Smith, M.D., 
for March 1995 to November 1995, which document treatment for 
complaints of headaches.  The veteran reported experiencing 
severe headaches in the temporal region on occasion, 
accompanied by dizziness, and the records show that she was 
prescribed Imitrex; she was diagnosed with migraine 
headaches.  

Of record is the report of an April 1995 VA examination, at 
which time the veteran denied a history of head trauma or 
recent blurred vision associated with her headaches.  She 
indicated that her headaches occurred daily and were 
increasingly severe, and that they were accompanied by some 
nausea.  She informed the examiner that she used medication 
for the control of her headaches.  The veteran reported 
missing 23 days of work for the prior three months.  Physical 
examination, including neurological evaluation, was within 
normal limits, and the veteran was diagnosed with tension 
headaches.  The examiner concluded that the veteran's 
headaches were not under good control and probably limited 
her activities to some extent.

In a November 1995 statement the veteran reported that her 
headaches were constant in frequency, although of varying 
severity.  She reported that her headaches were occasionally 
very severe and would cause vomiting, and that she would miss 
work at least once each week secondary to her headaches.  She 
also reported that she experienced difficulty with 
concentration in college because of her headaches, and she 
indicated that she would occasionally miss classes.

At an April 1996 VA psychiatric examination the veteran 
reported that she was employed in two positions and was also 
attending college.  At a VA examination in June 1998 the 
veteran reported that she was currently employed only in one 
position and was no longer attending college.

The veteran was afforded a VA fee basis examination in 
September 1998, at which time the veteran was noted to 
complain of two types of headaches.  The first type, and the 
more severe, occurred approximately every three weeks and was 
accompanied by photophobia and nausea.  The veteran reported 
that those headaches could be incapacitating in severity and 
she stated that she sometimes used Imitrex with some relief; 
the examiner concluded that this type of headache was 
migrainous in nature.  The examiner noted that while the 
veteran's migraines were incapacitating for her, they did not 
occur often enough to significantly impair her life.  The 
other type of headache occurred daily, was much less severe 
in intensity, and was located in the frontal and temporal 
regions.  The veteran described those headaches as involving 
a constant pressure-like sensation.  When questioned, the 
veteran reported that she primarily used Tylenol every day 
for the control of the headaches.  Physical examination was 
essentially normal.  The examiner concluded that the 
veteran's second type of headache was neither migraine nor 
tension, but was a transformed migraine or rebound headache.  
The examiner explained that this type of headache occurred in 
people with migraine headaches who overuse their pain 
relieving medications.  The examiner concluded that the 
rebound headaches were not incapacitating.

The RO rated the veteran's headaches as tension headaches, 
and assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under that code, a 50 
percent evaluation is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is appropriate for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  Migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over last several months warrants a 10 percent 
evaluation.  Migraine headaches with less frequent attacks 
warrant a noncompensable rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The Board initially notes that although service medical 
records and the report of the April 1995 VA examination show 
that the veteran was diagnosed with tension headaches, the 
veteran's private physician considered her headaches to be 
migrainous, VA treatment records reflect consideration of the 
possibility that her headaches were really migrainous in 
nature, and the September 1998 examiner concluded that the 
veteran in fact had a migraine headache disorder; the 
September 1998 examiner additionally concluded that the 
veteran's other reported headaches were not of the tension 
variety at all, but rather were related to treatment of her 
migraines.  Accordingly, the Board concludes that the 
veteran's service-connected headache disorder includes her 
migraine headaches.  See 38 C.F.R. § § 4.13, 4.125 (1998).

The Board finds the veteran's account of the frequency and 
severity of her headaches, as reported at her September 1998 
examination, to be credible and supported by VA and private 
treatment records documenting headache complaints of varying 
severity since service.  In light of the evidence showing 
that the veteran experiences migraine headaches approximately 
once every three weeks and the September 1998 examiner's 
opinion that such attacks are incapacitating to the veteran, 
the Board concludes that a 30 percent evaluation, reflecting 
the presence of characteristic prostrating attacks occurring 
on an average once per month, is warranted for the veteran's 
headaches.  However, the Board concludes that an evaluation 
in excess of 30 percent is not warranted.

In this regard, the Board notes that the veteran has not 
alleged that her migraine headaches occur more frequently 
than once every three weeks, and the September 1998 examiner 
in fact concluded that the veteran's migraines did not occur 
frequently enough to cause significant impairment.  The 
examiner also concluded that the veteran's rebound headaches 
were not incapacitating at all.  In addition, although the 
veteran reported missing work at least one day each week, the 
Board notes that the veteran has several other disabilities 
which have interfered with employment.  The record reflects 
that pursuant to the Board's August 1997 remand the RO 
requested that the veteran submit documentation supporting 
her contention that she missed work on a frequent basis due 
to headaches, but that she did not respond.  In the Board's 
opinion, the preponderance of the evidence establishes that 
the disability picture more nearly approximates the criteria 
for a 30 percent evaluation than those for a 50 percent 
evaluation.  

Accordingly, a 30 percent evaluation is warranted for the 
veteran's headaches.  38 U.S.C.A. § 5107.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998) since the veteran has argued that her 
service-connected headaches have caused her to miss work and 
classes on a number of occasions.  However, the veteran 
notably has not submitted documentation supportive of her 
contentions.  Moreover, the record reflects that the 
veteran's attendance at work has been affected by other 
disabilities which are not currently before the Board and 
that, in any event, the September 1998 examiner concluded 
that the veteran's headaches were not frequent enough or 
severe enough to cause significant impairment.  The Board 
also notes that there is no evidence that the veteran's 
headaches have necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 30 percent evaluation for headaches is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

